OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.

Specification
The substitute specification is approved for entry but has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	the inclusion of legal phraseology such as "means" in the abstract is improper - see line 4.
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01) by mentioning the rotor closure with locking levers or the like.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 17-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HORNEK et al. (US 10486170 B2).
HORNEK et al. discloses a centrifuge rotor (10), comprising: a lower part (12); and a cover assembly (40) with a closure 44, wherein the centrifuge rotor (10) has a rotational axis (R), wherein the cover (40) can be placed onto the lower part (12) along the rotational axis (R) in a closing direction and can be removed along the rotational axis (R) in a detaching direction (E), wherein, when the cover (40) is closed, there is the closure (44) between the lower part (12) and the cover (40), and wherein at least one element selected from the group consisting of the lower part (12) and the cover (40) comprises at least one first undercut or groove (34b), in which, when the cover (40) is closed, at least one projection (58) engages, which is arranged the cover (40); alternatively, HORNEK discloses a centrifuge rotor (10) comprising a lower part (12) and a cover (40), wherein the centrifuge rotor (10) has a rotational axis (R), wherein the cover (40) can be placed onto the lower part (12) along the rotational axis (R) in a closing direction (relative to E) and can be removed along the rotational axis (R), wherein, when the cover (40) is closed, the lower part (12) and the cover (40) are locked to form a closure (see FIG. 2a and FIG. 2b), wherein at least one of the elements out of the lower part (12) and the cover (40) comprises at least one undercut (34b) (the first undercut), in which, when the cover is closed, at least one latching element (58) (projection) engages, which is arranged on the other of the elements out of the cover and the lower part. 


wherein the first undercut or groove 34b extends perpendicularly to the rotational axis (R), and/or wherein the first undercut (34b) extends all the way around the rotational axis (R) - col. 6, line 47-col. 7, line 45 and Figures 1-2C; (see FIGS. 3a, 3b, 4, 5a, 5b and 5c) showing the undercut (34b) is designed to extend perpendicularly to the rotational axis (R), and/or in that the undercut is designed to extend all the way around the rotational axis (R); a closing aid is arranged which is preferably designed as a chamfer or rounded portion, by means of which the projection is brought into engagement with the first undercut when the cover is placed onto the lower part, wherein it is provided as seen in Figure 1 that the projection has a chamfer or rounded portion that points towards the lower part and/or a chamfer or rounded portion that points towards the cover is arranged in front of the first undercut relative to the closing direction to improve the reliability during the engagement of the first undercut and the projection.  The projection is in engagement with the first undercut, in order to ensure the reliability of the engagement process, and the closing aid is additionally arranged which is designed as a chamfer or rounded portion, by means of which the projection is brought into engagement with the first undercut when the cover is placed onto the lower part, wherein it is provided that the projection has a chamfer or rounded portion that points towards the lower part and/or a chamfer or rounded portion that points towards the cover is arranged in front of the first undercut relative to the closing direction (opposite the direction designated by E).



the projection 58 has a chamfer within the recited angular range or a rounded portion pointing toward lower part 12 or a chamfer or rounded portion on pin 34 that points toward the cover 40.
wherein the projection (58) has a chamfer or rounded portion that points towards the cover (40) and/or the first undercut (34b) in pin 34 has a chamfer or rounded portion (i.e., circular groove 34b) that points towards the lower part (12).
	wherein two opposing projections (58, 58) on opposing levers 50, 50 are formed in relation to the rotational axis (R); the two levers 50, 50 are symmetrically arranged about the axis of the rotor, the lower end of the levers each present a projection 58 (which discloses that two opposing projections (58) are formed in relation to the rotational axis).
wherein the projection (58) has a preloading that points towards the first undercut (34b) via spring 62 in a recess 60.
wherein the projection (58) is arranged on a lever (50) having a fulcrum (54), and wherein the fulcrum (64) is arranged on the cover assembly (40); if no force is applied manually, the spring (62) will urge the upper ends of the rocker arm (lever) radially outwards. The lower of the rocker arm is the projection, the rocker arm comprises a support (fulcrum) through which the support is overturned (which discloses that the projection has a preloading that points towards the first undercut, which preloading is provided by a spring; and discloses that the projection is arranged on a lever having a fulcrum).
wherein a center of mass (M) of the lever (50) is situated above the fulcrum (54) in relation to the closing direction via the presence of actuator 56.
wherein the lever (50) comprises two opposing lever parts 50, 50;
wherein, when the cover (40) is closed, the projection (58) has at least one contact point with the first undercut (34b), of which a radial spacing from the rotational axis (R) corresponds at most to a radial spacing of the fulcrum (54) from the rotational axis (R), and wherein the radial spacing of the contact point from the rotational axis (R) is identical to the radial spacing of the fulcrum (54) from the rotational axis (R) -     Figure 1; when the cover is closed, the projection has at least one contact point with the first undercut, of which the radial spacing from the rotational axis corresponds at most to the radial spacing of the fulcrum from the rotational axis.  On this basis, it is conventional configuration in the art as in HORNEK et al. that the radial spacing of the contact point from the rotational axis is preferably identical to the radial spacing of the fulcrum from the rotational axis.
wherein the projection (58) has a preloading that points towards the first undercut (34b), which preloading is provided by a spring (62), and wherein at least one side of the spring (60) is anchored inside the lever (50).  At the upper end of each tilt lever (50) is a recess (60) each which is engaged by an end of a spring (62), which is arranged along the bearing body of the handle.  According to FIG. 2a, it is seen that at least one side of the spring 62 is anchored inside the lever.
wherein the fulcrum 54 comprises a bearing shaft 54, which is mounted in a blind hole/recess located about 54 on one side (col. 6, lines 21-42), and wherein there are two levers (50) and the corresponding blind holes are arranged rotationally symmetrically relative to the rotational axis (R).
wherein the cover 40 comprises a circular cut-out for fastening the centrifuge rotor in a centrifuge, wherein the lever (50) has a concave shaping which continues the circular cut-out and points towards the rotational axis (R), and wherein the lever (50) is arranged such that, when the cover (40) is closed, the concave shaping does not project inwards into the circular cut-out - Figure 1.
wherein the cover (40) comprises a second undercut (proximate 46a) as a handle for carrying the centrifuge rotor, and wherein the second undercut projects relative to the cover (40) - Figures 1-2C.
wherein there is an aerosol-tight seal between the cover (40) and the lower part (12) after the first undercut in relation to the closing direction, such that the closure 44 is arranged outside a sample space (14) formed between the cover (40) and the lower part (12) in relation to the seal - col. 6, lines 10-11 and Figure 1. The cover seals the receiving chamber (18) (sample space) in a way of aerosol-tight seal. Moreover, according to FIG. 1, the distance between the first undercut and the rotation axis is the shortest (which discloses that there is an aerosol-tight seal between the cover and the lower part after the first undercut in relation to the closing direction, such that the closure is arranged outside the sample space formed between the cover and the lower part in relation to the seal). 





Allowable Subject Matter
No claims stand allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





18 August 2022